Citation Nr: 9918137	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-03 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a head injury with 
residual headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife




ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1947.  This case comes before the Board of Veterans' 
Appeals (Board) from an appeal of a rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for a head injury with residual headaches, and also denied 
service connection for PTSD. 


FINDINGS OF FACT

1.  In an October 1989 decision, the Board denied service 
connection for residuals of head injury.  

2.  The evidence received subsequent to October 1989 
regarding a claim for service connection for residual of head 
injury, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The Board's October 1989 decision denying service 
connection for residuals of a head injury is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's October 
1989 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for 
residuals of a head injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In an October 1989 decision, the Board denied service 
connection for the residuals of a head injury.  This decision 
is final.  38 C.F.R. § 20.1100 (1998).  The question 
presently before the Board is limited to whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the Board denied 
service connection for the residuals of a head injury in an 
October 1989 decision.  In making its decision, the Board 
concluded that the record did not show that the veteran had 
residuals of a head injury that was incurred in or aggravated 
by active service. 

The evidence received since the October 1989 Board decision 
includes VA examination reports and records of treatment, 
records and reports of private treatment from Elbert Memorial 
Hospital and William C. Ford, M.D., letters from the 
veteran's wife, and the transcript of the veteran's March 
1999 Board hearing.  The Board finds that while this evidence 
may be considered new, none of it is material to the 
veteran's claim in that none provides any evidence of a nexus 
between the veteran's current complaints of headaches and an 
inservice head injury.  

The April 1994 and May 1995 VA examination reports do not 
refer to any head injury, although the earlier report does 
refer to headaches, and thus does not add any evidence to the 
veteran's head injury claim to make this evidence material.  
The December 1991 report of treatment from Elbert Memorial 
Hospital reflects treatment for cerebral ischemia and 
urethral stricture.  The record does not show any connection 
between this cerebral ischemia, which was characterized as 
transient, and a head injury 45 years earlier, and thus is 
not material to the veteran's claim.  Likewise, the February 
1997 records from Elbert Memorial Hospital refer to treatment 
for a bladder condition and thus are not material to the 
veteran's claim.  

The April and May of 1997 letters from the veteran's wife are 
also not material to the veteran's claim.  The April 1997 
letter states that the veteran complains about severe 
headaches from an inservice head injury.  While the board 
does not dispute that the veteran complains of current 
headaches, this letter does not provide the necessary causal 
connection from a medical authority that these headaches are 
related to service.  The May 1997 letter does not refer to a 
head injury or headaches, and thus is clearly not material.  
The April 1997 letter of treatment from William C. Ford, M.D. 
is also not material to the veteran's claim because it refers 
to psychosis and PTSD, with no mention of a head injury or 
headaches.

The May 1997 report of VA inpatient treatment, as well as the 
June 1997 VA examination, are also not material to the 
veteran's claim because they are both concerned with PTSD and 
not the veteran's head injury.  Likewise, the VA outpatient 
treatment records from July 1997 to March 1998, and from May 
to August of 1998 deal with the veteran's PTSD, and thus are 
not material to the veteran's head injury claim.  

Finally, the Board considers the transcript from the 
veteran's March 1999 Board hearing.  During this hearing, the 
veteran testified that his inservice head injury was from 
being in close proximity to the concussion blast of a bomb, 
which knocked him unconscious and required him to be treated 
at an aid station in the field.  He stated that he was 
unconscious for a day and a half, and has had constant 
headaches ever since that time.  He stated that he currently 
receives treatment for the headaches.  The Board does not 
find this evidence to be material to the veteran's claim 
because there is no evidence from a competent medical 
authority that the veteran's current headaches are the result 
of the inservice concussion blast head injury.  The veteran's 
representative confirms this shortcoming in the veteran's 
claim when, during the Board hearing, he stated that no 
medical evidence from a doctor has been submitted to support 
the new and material evidence claim.             

The Board finds that this new evidence is not material to the 
veteran's case because it does not provide evidence that a 
present disability is related to any head injury incurred or 
aggravated during his active service.  As none of the 
evidence added to the record since the Board's October 1989 
decision, either by itself or in the context of all the 
evidence, both old and new, provides evidence of a nexus 
between any head injury during service and any current 
disability, the Board concludes the additional evidence does 
not constitute new and material evidence sufficient to reopen 
the claim for service connection for head injury with 
residual headaches.  Therefore, the October 1989 decision 
remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case and supplements 
thereto, which explained that new and material evidence was 
needed to reopen the claim, and indicated what would 
constitute such evidence.  Furthermore, by this decision, the 
Board informs the veteran of the type of new and material 
evidence needed to reopen his claim.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a head injury with residual 
headaches.  The benefits sought on appeal regarding this 
claim remain denied.


REMAND

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.  

In particular, the Board notes that the veteran testified in 
his hearing before the undersigned member of the Board as to 
the existence of stressors - including his participation in 
combat situations; the units to which he was assigned; and 
the duties he performed while on active service.  He has 
further provided written information concerning these 
experiences and identifying an alleged stressor / incident 
taking place in 1944 in the vicinity of the Rhine River in 
Germany where a fellow soldier by the name of Cleveland was a 
casualty.  In addition, the veteran's service personnel 
records show that he participated in the Rhineland battle 
campaign, receiving a campaign bronze star, while a member of 
the 2707th Engineer Dump Truck Company.

However, the RO has not sought verification of any claimed 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly known as the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  The 
veteran is advised that he must provide specific information 
concerning the events, dates, places, persons involved, and 
units involved for a meaningful search for, and verification 
of, information to be conducted.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should seek verification of 
the stressors reported by the veteran.  
If necessary, the veteran should be 
requested to provide more specific 
information concerning the claimed 
stressors, including the 1944 incident in 
which a fellow soldier by the name of 
Cleveland was a casualty.  Information 
should be forwarded to the USASCRUR for 
verification of the events claimed as 
stressors by the veteran.  If the record 
does not contain adequate information to 
refer to the USASCRUR for stressor 
verification, the reason for the failure 
to refer the matter should be noted in 
the record. 

2.  The RO should review the claim for 
service connection for PTSD.  If the 
decision remains adverse to the appellant 
in any respect, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further consideration, as warranted.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
obtain additional evidence.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

